Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it is unclear as to what “the optically-induced chaos” in line 2 refers.  The claim is also unclear in line 4 as to what is “detuned” relative to what.
Claim 14 is indefinite by virtue of its claim dependency upon indefinite claim 13.  In addition, claim 14 is unclear in the last four lines thereof as to what is increased and decreased relative to what and what has the “maximum value” in the second to last line.
Claim 15 is indefinite because the claim appears to be inconsistent since line 2 recites a “microresonator or microlaser” as two alternative options and lines 4-8 refer to the microresonator and the microlaser as separate included parts of the apparatus.
Claim 16 is indefinite by virtue of its claim dependency upon indefinite claim 15.
  
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art fails to teach or fairly suggest a method for chaos transfer between multiple signals comprising: transmitting multiple detuned signals in an optical micro cavity resonator with optomechanically induced oscillation where at least one signal is stronger than and detuned with respect to at least one other signal; and increasing the power of the at least one signal whereby as the power is increased the at least one signal and the at least one other signal follow the same route, from periodic oscillations to quasi-periodic and finally to chaotic oscillations.
Claims 2-7 are allowed because of their claim dependency upon allowed claim 1.
Claim 8 is allowed because the prior art fails to teach or fairly suggest a system demonstrating chaos transfer between multiple signals comprising: a first signal generator configured to transmit a first signal through an optical micro cavity resonator; a second signal generator configured to transmit a second signal through the optical micro cavity resonator where the second signal generator is configured to transmit said second signal that is weaker than the first signal and second signal is detuned with respect to the first signal; and a photo detector and spectral analyzer configured to detect the transmitted light and calculating a maximal Lyapunov exponent of the first and second signals.
Claims 9-12 are allowed because of their claim dependency upon allowed claim 8.
Claim 13 would be allowable because the prior art fails to teach or fairly suggest a method for chaos transfer between multiple signals comprising: transferring the optomechanically-induced chaos on an optical field in a microcavity resonator to weaker optical signal in the same microcavity resonator and said weaker optical signal is detuned each other in their optical frequencies and/or wavelengths by selectively tuning the signals such that their frequency is detuned from an optical resonance of the resonator by the frequency of the mechanical frequency which is excited by the optical field (as far as the claim is understood in light of the indefiniteness discussed above).
Claim 14 would be allowable allowed because of its claim dependency upon otherwise allowable claim 13.
Claim 15 would be allowable because the prior art fails to teach or fairly suggest a method comprising: steering a waveguide-coupled microresonator or a microlaser to its exceptional point (EP); controlling the chirality of the light circulating in the microresonator thereby controlling the emission direction of the microlaser; and tuning the microresonator from an EP to another EP, such that the emission direction of the laser is be tuned from a unidirectional emission in the clockwise direction to a unidirectional emission in the counter-clockwise direction (as far as the claim is understood in light of the indefiniteness discussed above).
Claim 16 would be allowable allowed because of its claim dependency upon otherwise allowable claim 163.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose methods and systems of interest or otherwise related to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878